Case 5:21-cv-00571-EJD Document 11 Filed 03/08/21 Page 1 of 2

 

 

 

 

 

 

 

aie Clerk et the Coeer |

US. District ear TOO
26) South = Street
San S05€ 6H. 7e

 

 

 

 

 

 

 

 

 

Eoin 2 Thames. Bue SOY MAR 08 2021
Ee 0. iSax THt L CLERIC Us DISTRICT COURT

NORTH-D DISTRI ICT_OF CALIFORNIA

Centra jes a a b20/ "SAN JOSE OFFICE

 

Rel: Case ab. 21-cie0087/ EAD

 

Zm a Laaneee in Dba gis asap z

(hy) Case % TAomas Burd Yv (oc0gle headgvaters,
has been assigned tO Honorable Edward
=. Dave Ja ie San Jose D1 $lePs 7s
“Noy geting The \ Vung On My Cast, Ze
E: eT ae -¢ Got All fal forn:4 UP.

Zim 17? LAL Ldiow | CAV) Yee Strtel
me__everyphing yore was Aled on tay
Case > ie A Yat git a 5chedo/e Or
| any thieg + Can You help, The humble het

| slg)” S533 - Sif ask Xor founsthr Shbbuct
DCO? =~ nauk CQ Law t*> ORR inrel™ Fleae_write Bark
foot ytfotg tga tettetfeftfegea ale eee el SSSS0E EF PSS
( aso WS
HGh WD eel
frettS aol Ypnes OBC
QSa9S WAld

ssnoyftn 7 7S SO
» frag aL 4? 47? Pf

_ *y nonmas wind bhe2 Fhh OOOO Odbe bTOe

MUNN

Ni OFdILYII

FEI, oe Filed 03/08/21 Page 2 of 2

    

 

JES LQ Sin

Case 5:21-cv-00571

 

 

 
